Citation Nr: 1821557	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 10-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains), to include as due to exposure to herbicides.

2. Entitlement to service connection for loss of teeth at the gum level, to include as secondary to a service connected disability including methadone use.

3. Entitlement to service connection for a bilateral leg disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An intestinal, liver, kidney, or blood disorder did not have its onset in service, was not caused by, or otherwise related to service to include exposure to herbicides.

2. Loss of teeth at the gum level was not incurred in service, caused by or otherwise related to service; or shown to be caused by or aggravated by a service connected disability.

3. A bilateral leg disability was not incurred in service, caused by, or otherwise related to service, to include exposure to herbicides.

CONCLUSIONS OF LAW

1. The criteria for service connection for intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains), to include as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017)

2. The criteria for service connection for loss of teeth at the gum level, to include as secondary to a service-connected disability including methadone use, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3. The criteria for service connection for a bilateral leg disability, to include as due to exposure to herbicides, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

In a March 2018 statement, the Veteran's representative asserted that herbicide exposure was not addressed by the December 2017 VA medical specialist to the Veteran's prejudice. The Board has found below that the preponderance of the evidence is against a finding that the Veteran was either presumptively or directly exposed to herbicides in service; therefore such an opinion regarding the Veteran's disabilities and herbicide exposure is not necessary. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, and there is insufficient medical evidence of record to decide the claim. 38 C.F.R. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79.

In a March 2017 statement, the Veteran's representative also contended that VA examinations are necessary to resolve the etiology of the Veteran's bilateral leg disability and loss of teeth. The Board finds that these claims do not meet the requirement for obtaining VA medical examinations and opinions, as the Veteran has not shown to have been exposed to herbicides and service connection for an intestinal, liver, kidney, and blood disorder has been denied herein, which was the basis for the Veteran's claiming secondary service connection for loss of teeth.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C. § 1116(2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017). A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309 (e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f) (2012).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2017). The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic. See VAOPGCPREC 27-97. Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam. See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002. (2009).

Additionally, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era. See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Intestinal, Liver, Kidney and Blood Disorder

The Veteran contends that service connection for an intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains) is warranted because it was incurred in service or otherwise a result of service, to include exposure to herbicides while serving in Okinawa, Japan and U-Tapao, Thailand.

In December 2017, a gastroenterology opinion was provided by VA medical specialist regarding the Veteran's claimed intestinal, liver, kidney, and blood disorders, based on an extensive chart review chronologically from 1974 until the present. The VA medical specialist identified disorders of hemangiomas and pancreatitis.

The Veteran does not contend that he served in or visited Vietnam during service. In a March 2008 statement, the Veteran asserted that he served in Okinawa, Japan from 1966 to 1968 and was exposed to herbicides. While all veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran can also claim that he was entitled to the presumption of herbicide exposure because he was stationed in Thailand. 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1. The claims file contains a memorandum for the record regarding general herbicide exposure in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C. VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides. VBA noted that the Department of Defense (DoD) list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand. The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters. Thus, the memorandum noted, if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides. The memorandum also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. The memorandum further indicated that there is no presumption of "secondary exposure" to herbicide agents based on being near or working on aircraft that flew over Vietnam or handing of equipment that was once used in Vietnam. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a Veteran served on one of those air bases between February 28, 1961 and May 7, 1975 as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by his MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. VBA Manual M21-1, IV.ii.1.H.5.b.

The Veteran, through his representative, asserted that he was exposed to Agent Orange in Thailand in a March 2017 statement. He elaborated that he was in U-Tapao, Thailand beginning in May 1970 with the duties of special purpose vehicle mechanic followed by non-commissioned officer in charge (NCOIC) of refueling maintenance which placed him near the base perimeter. In an October 2010 statement, the Veteran also asserted that he was exposed to herbicides when stationed in U-Tapao, Thailand and Okinawa, Japan. The Veteran also proffered the CHECO Report discussed above and an article, "Board: Agent Orange Likely Was Used in Okinawa," in support of his assertion of exposure to herbicides in service. The article described a Board decision that granted another veteran service connection for prostate cancer as a result of Agent Orange exposure while in Okinawa between 1960 and 1961. The Board notes that Board decisions are not precedential, and "previously issued Board decisions will be considered binding only with regard to the specific case decided." 38 C.F.R. § 20.1303. "Each case presented to the Board will be decided on the basis of the individual facts of the case." Id. Therefore, the Board finds the article of minimal probative value as it is not based on the facts specific to the Veteran's case at hand. There is no presumption of Agent Orange exposure for Veteran's who served in Okinawa, Japan. The Board will focus on the Veteran's contention that he was exposed to herbicides based on his military occupational specialty (MOS) placing him near the perimeter of U-Tapao RTAFB in Thailand. 

Military personnel files indicate that the Veteran was a special purpose vehicle mechanic at U-Tapao, Thailand from May 13, 1970 to September 1, 1970 and a NCOIC of refueling maintenance, thereafter, which confirmed his statements regarding his MOS in Thailand. The AOJ attempted to verify any service in the Republic in Vietnam or exposure to herbicides during military service. In March 2010 a Personnel Information Exchange Systems (PIES) request was performed for any documents showing exposure to herbicides and a negative response was received. In May 2014 a formal finding on a lack of information required to verify service in the Republic of Vietnam or exposure to herbicides during military service was issued. A Joint Services Records Research Center (JSRRC) coordinator indicated that the information was insufficient to concede that the Veteran was exposed to herbicides and that all procedures to obtain the information have from the Veteran had been properly followed, all efforts to obtain the needed information have been exhausted, and any further attempts would be futile. The JSRRC coordinator indicated that the Veteran's claim that he was exposed to herbicides in Okinawa from 1966 to 1968, unclassified CHECO reports and the article regarding exposure to herbicides in Okinawa, service treatment records, and military personnel files were reviewed and considered. A letter was also sent to the Veteran in March 2010 requesting information on his military duties and exposure to herbicides. Ultimately, it was determined that the records showed no service in Thailand near the base perimeter that would have exposed the Veteran to Agent Orange. 

The Board has also reviewed performance reports that were contained within the Veteran's military personnel records. Performance reports signed September 2, 1970 and May 1, 1971 show that the Veteran's duties include performing maintenance on all refueling equipment by replacing equipment and supervising personnel performing maintenance; insuring technical data is available and used to insure quality maintenance; and receiving, storing, and issuing parts and supplies to support the vehicle fleet and repair facility. While performance reports verify the Veteran's duties as a special purpose vehicle mechanic and NCOIC of refueling maintenance while stationed at U-Tapao RTAFB, Thailand, these reports do not offer support of a finding that the Veteran's duties placed him near the perimeter of the base. Furthermore, the CHECO report indicated that there is no presumption of "secondary exposure" to herbicide agents based on being near or working on aircraft that flew over Vietnam or handing of equipment that was once used in Vietnam. Therefore, the Board finds that the preponderance of the evidence is against an indication that the Veteran's MOS regularly placed him on the perimeter of U-Tapao RTAFB, Thailand. Accordingly, the presumption of exposure to herbicides based on service in Thailand is not applicable. Id. Furthermore, hemangiomas and pancreatitis are not disabilities presumed from such herbicide exposure. 38 C.F.R. § 3.309(e).

The Board has also reviewed the evidence to include service treatment records; personnel records; and post-service medical records for any indication that an intestinal, liver, kidney, or blood disorder was incurred in service or otherwise caused by service and finds the preponderance of the evidence is against such relationship. Apart from the Veteran's contentions, the claims file does not contain any evidence indicating that the Veteran was directly exposed to any herbicides; therefore the Board finds that the Veteran was not directly exposed to herbicides while in service. The Veteran's May 1979 separation examination from his period of service revealed normal findings of all bodily systems including heart; vascular system; abdomen and viscera endocrine system; and G-U system. In the Veteran's May 1979 Report of Medical History associated with his service separation examination, the Veteran stated that he was in good health but had gastric problems. In this form, under part 11, it provides a list of symptoms and asks whether the person has ever had or has now these symptoms. The Veteran checked yes to frequent or severe headache; dizziness or fainting spells; eye trouble; eye, nose, or throat trouble; chronic or frequent colds; stomach liver, or intestinal trouble; jaundice or hepatitis; adverse reaction to serum, drug, or medicine; VD - syphilis, gonorrhea, etc.; and recent gain or loss of weight. On the second page of this document, the Veteran wrote that he had hepatitis in 1970 and pneumonia in 1977. The physician indicated a history of recurrent gastroenteritis since January 1974 as possible aggressive (chronic active) hepatitis or a persistent (chronic persistent) hepatitis.

In an August 1974 service treatment record, the physician indicated that the Veteran had an elevated serum glutamic oxaloacetic transaminase (SGOT), bilirubin, and positive Australian antigen. The Veteran was noted to have had a "viral illness" in jaundice while in Thailand the year prior and that he was told that it was not hepatitis. A September 1974 service treatment record reflects a possibility of possible resolving acute hepatitis.

A December 2000 VA medical record reflects complaints of abdominal pain from pancreatitis. A July 2004 VA medical record also indicates that the Veteran complained of abdominal pain with a history of pancreatitis that had been treated with methadone for years. In a January 2008 private medical record, the physician noted a past medical history that is significant for chronic abdominal pain which seemed to be consistent with chronic pancreatitis, often with pain in the Veteran's left leg and lower extremity with intermittent swelling.

In a March 2008 gastroenterology consultation, the physician's impression was a questionable history of chronic pancreatitis with computed tomography scan evidence of multiple abdominal varices and possible thrombosis involving superior mesenteric vein and splenic vein. Several clinical evaluations and tests were performed for the Veteran's claimed disorder, including 1999 CT scan of the abdomen; chemistry profile and urinalysis performed in December 2000; a January 2008 abdominal ultrasound performed to evaluate pancreatitis; February 2008 CT scan of the abdomen and pelvis; and March 2008 June 2017 laboratory tests.

The Veteran was afforded VA examinations for his claimed disorders in July 2017. The July 2017 VA examination report for intestinal conditions indicates there is no diagnosis of an intestinal condition. The VA examination report for kidney conditions indicates that Veteran was diagnosed with renal cysts on June 15, 2017. The VA examination report for hepatitis, cirrhosis, and other liver conditions reflects a June 15, 2017 diagnosis of a liver hemangioma of the right lobe. The July 2017 VA examination report for hematologic and lymphatic conditions that shows 1998 diagnoses of anemia and thrombocytopenia. The Veteran reported that he has had anemia all his life, was unsure of the cause, and had no symptoms associated with anemia.

The July 2017 VA examiner opined that an intestinal condition was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service and provided the rationale that there is no diagnosis of an intestinal condition due to lack of objective findings on examination. The examiner also opined that the Veteran's right lobe liver hemangioma was less likely than not incurred in or caused by exposure to herbicides or service and provided the rationale that there is no physical evidence in service treatment records to support a diagnosis related to the claimed condition. Specifically, the VA examiner cited to an August 19, 1974 service treatment record for elevated liver enzymes prior to retirement from Dr. Wooddell, Chief Gastroenterologist of the USAF clinic. The VA examiner noted that in Dr. Wooddell's report, he stated "the spleen was not palpable, no evidence of chronic liver disease, in particular no evidence of scleral icterus, no lymphadenopathy", impression "no factual past confirmation of his 'hepatitis' in 1970." 

The July 2017 VA examiner also provided an opinion that the Veteran's renal cysts are less likely than not incurred in or caused by exposure to herbicides or service and provided the rationale that the cysts were discovered on CT scan of the abdomen in 1999. Further, the examiner opined that the Veteran's iron deficiency anemia and thrombocytopenia are less likely than not incurred in or caused by service, to include exposure to herbicides, and provided the rationale that there were no relevant diagnoses rendered of such conditions in service and there is no laboratory work to support either diagnosis while in service.

In December 2017, a gastroenterology opinion was provided by VA medical specialist regarding the Veteran's claimed intestinal, liver, kidney, and blood disorders. The medical specialist noted that based on an extensive chart review chronologically from 1974 until the present current disorders of hemangiomas and pancreatitis were identified. The medical specialist indicated that the in regards to intestinal disorders, the Veteran had self-limiting diarrhea in the past since 1974 and that there was no evidence to suggest that intestinal complaints persisted and became chronic leading to evidence of malabsorption or structural damages to explain the Veteran's chronic pain. For the Veteran's liver, the Veteran has hemangiomas that were not progressive leading to chronic structural damage such as cirrhosis. The medical specialist explained that hemangiomas were more likely to be congenital and serological test indicate no chronic damage to the liver from chronic hepatitis B or C. He added that hepatitis A infection leads to jaundice that resolved and does not lead to chronic condition such as cirrhosis or chronic pancreatitis. The medical specialist stated that for the kidney and blood disorders, nothing suggests chronicity from an identified illness related to the time spent in service

The December 2017 VA medical specialist also addressed the Veteran's pancreatitis. He indicated that there is evidence from various imaging tests that indicate thrombosis of the extrahepatic portal system associated with chronic pancreatitis such as referenced to small pseudocysts in the tail of the pancreas that had fully resolved by 2008. He added that records from 1974 indicate that the Veteran drank a pint of alcohol a week which would suggest any pancreatic duct involvement leading to pain that could be chronic leading to dependence on long term narcotic pain medication such as Methadone or Ultram that the Veteran was prescribed for long periods of time.

The medical specialist indicated that it was less likely than not that any identified disorder is related to service. He provided the rationale that the occurrences of the disorders did not indicate chronicity or a specific pattern that can be linked to service. He also specifically addressed the medical article, Pancreatic Involvement in Chronic Viral Hepatitis, proffered by the Veteran in support of his contention that he now has pancreatitis which is related to his in service "hepatitis." The medical specialist stated that the article suggests that pancreatic enzymes are elevated in a substantial percentage of patients diagnosed with chronic viral hepatitis. He explained that this does not support the Veterans condition that appears to be related to development of chronic pancreatic parenchymal changes leading to chronic pain. He added that there has never been any indication by the documents provided or by various tests performed that the Veteran has elevations of pancreatic enzymes or that the liver suffered demonstrable chronicity of liver inflammation from a viral illness and therefore the article does not support the Veteran's contention.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's intestinal, liver, kidney, and blood disorder is caused by or otherwise related to service. As discussed above, the July 2017 VA examiner and December 2017 VA medical specialist have opined that the Veteran's disorders were not incurred in or related to service. The VA medical specialist's opinion and VA examination reports and findings provide competent and probative evidence that weigh against the Veteran's claim because the VA specialist and examiners collectively reviewed the claims file, interviewed the Veteran, performed examinations, and provided findings and conclusions supported by well-reasoned rationale.

There are numerous post-service medical records reflecting complaints and treatment for abdominal pains. However these records do not directly provide a positive nexus regarding the onset, etiology, or relationship of an intestinal, liver, kidney, and blood disorder to military service to include exposure to herbicides. The Veteran has asserted that his intestinal, liver, kidney, and blood disorder is related to service; however the Veteran has not offered probative and competent evidence establishing a nexus between the Veteran's disorder and service; to include exposure to herbicides. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). A diagnosis of an intestinal, liver, kidney, and blood disorder requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the Veteran lack probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his intestinal, liver, kidney, and blood disorder, the Board finds that the Veteran's intestinal, liver, kidney, and blood disorder was not incurred in-service and is not otherwise related to active service as the Veteran has not offered competent medical evidence in support of his claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for an intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains), to include as due to exposure to herbicides, is not warranted.

The preponderance of the evidence is against the claim of service connection for an intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains), to include as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App.at 55.

Loss of Teeth at Gum Level

In an April 2016 statement, through his representative, the Veteran asserted that his loss of teeth at the gum level is due to use of methadone for his chronic abdominal pain associated with pancreatitis.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

The Veteran's claim of entitlement to service connection for intestinal, liver, kidney, and blood disorder is denied herein, therefore the claimed associated condition cannot be granted on a secondary basis as intestinal, liver, kidney, and blood disorder is not a service-connected disability. The Veteran does not contend or offer evidence to support that his loss of teeth at the gum level was incurred in service or otherwise related to service. As previously mentioned, the Veteran's service treatment records do not support a finding that any current intestinal, liver, kidney, and blood disorder was incurred in service or that his current loss of teeth is related to service. Specifically, the Veteran denied any severe gum or tooth trouble in the May 1979 Report of Medical History that accompanied his separation examination. 

The preponderance of the evidence is against the claim of service connection for loss of teeth at the gum level, to include as secondary to a service-connected disability, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App.at 55.

Bilateral Leg Disability

The Veteran contends that service connection for a bilateral leg disability is warranted because it was incurred in service or is otherwise related to service, to include exposure to herbicides. As discussed above, the Veteran has not been presumed to have been exposed to herbicides or have shown probative evidence of direct exposure to herbicides. 

After a review of the record, including service treatment records and post-service medical records, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral leg disability was incurred in or otherwise related to service. Post-service medical records reflect complaints of pain in the legs and lower extremities with intermittent swelling and treatment for lower leg varicose veins; however, there is no opinion on etiology. A review of the Veteran's service treatment records are absent for any symptoms or treatment related to a bilateral leg disability. The Veteran offers no other evidence in support of a finding that his bilateral leg disability was incurred in service. 

The Veteran has not proffered competent medical evidence in support of his lay contentions. The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology of his bilateral leg disability. See Jandreau v. Nicholson, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462. A diagnosis of a bilateral leg disability requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the Veteran's lay assertions lack probative value. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service, the Board finds that a bilateral leg disability was not incurred in-service and is not otherwise related to active service. See 38 U.S.C. § 5107(a); Skoczen, 564 F.3d at 1323-29; Fagan, 573 F.3d at 1286. Accordingly, service connection for a bilateral leg disability is not warranted.

The preponderance of the evidence is against the claim of service connection for a bilateral leg disability, to include as due to exposure to herbicides, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an intestinal, liver, kidney, and blood disorder (also claimed as abdominal pains), to include as due to exposure to herbicides, is denied.

Entitlement to service connection for loss of teeth at the gum level, to include as secondary to a service connected disability including methadone use, is denied.

Entitlement to service connection for a bilateral leg disability, to include as due to exposure to herbicides, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


